NO. 07-02-0180-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                     JUNE 21, 2002

                          ______________________________


                         JONATHAN CAMPBELL, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

             FROM THE 228TH DISTRICT COURT OF HARRIS COUNTY;

                 NO. 850402; HONORABLE LARRY FULLER, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                            ON ABATEMENT AND REMAND


       Appellant Jonathan Campbell filed a notice of appeal from his conviction of the

offense of abuse of official capacity and the imposition of a $750 fine. We have received

the clerk’s record in this matter, but have only received Volumes 2 and 10 of the reporter’s

record. The reporter’s record was due to be filed by May 17, 2002. We notified the
reporter by letter dated June 5, 2002, that all of the reporter’s record had not been received

and that if the remainder of the record could not be filed, she should complete and file the

reporter’s request form provided to her within ten days. No response to that letter has

been received.


       This state of events necessitates a hearing to avoid further delay and preserve the

parties’ rights. See Tex. R. App. P. 37.3(a)(2). Accordingly, we abate this appeal and

remand to the 228th District Court of Harris County for hearing. Upon remand, the judge

of the trial court shall immediately cause notice to be given and conduct a hearing to

determine:


       1. Whether appellant has abandoned his appeal.

       2. If appellant has not abandoned his appeal, whether appellant’s present
       attorney will diligently pursue the appeal. If not, the trial court shall
       determine if appellant is indigent and if the appointment of an attorney is
       necessary. If an attorney is appointed, the name, address, and State Bar of
       Texas identification number of the attorney appointed should be provided to
       this court.

       3. Wether appellant has failed to make arrangements to prosecute his
       appeal, and if he has not done so, what orders are necessary to ensure
       those arrangements are made.

       4. Whether any other orders or steps are needed to facilitate the completion
       and provision of a reporter’s record for appellate review.


       In support of its determinations, the trial court will prepare and file written findings

of fact and conclusions of law and cause them to be included in a supplemental clerk’s

record. The hearing proceedings shall be transcribed and included in a supplemental



                                              2
reporter’s record. Those supplemental records shall be submitted to the clerk of this court

not later than July 31, 2002.


       It is so ordered.


                                                 Per Curiam


Do not publish.




                                            3